ORDER
PER CURIAM.
James Patton (hereinafter, “Movant”) appeals the denial of his Rule 24.035 post-conviction motion without an evidentiary hearing. Movant pleaded guilty to driving while intoxicated, failing to comply with a court-ordered ignition interlock device, speeding, and failing to maintain a single lane. Movant was sentenced as a prior and persistent offender and received seven years’ incarceration. Movant brings four points on appeal alleging ineffective assistance of plea counsel in: (1) failing to investigate his case or his medical condition; (2) failing to confer with Movant prior to his guilty plea in order to determine whether he understood the nature of the charges against him and the range of punishment for the charges; (3) failing to investigate Movant’s medical and psychological condition to determine if he could assert a diminished capacity defense; and (4) failing to determine if Movant was receiving his medication at the time of the guilty plea.
We have reviewed the briefs of the parties, the legal file, and the transcripts and find the motion court’s decision was not clearly erroneous. Rule 24.035(k). An opinion reciting the detailed facts and restating the principles of law would have no precedential value. We have, however, pro*606vided a memorandum opinion only for the use of the parties setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 84.16(b).